           Case 1:19-cv-07228-BMC Document 6 Filed 02/05/20 Page 1 of 1 PageID #: 39




 AO 399 (01/09) \Vah·cr oftht Servi~e ofS11111mnns


                                                       UNITED STATES D1sTRICT CouRT
                                                                                    for the
                                                                  Eastern District ofNew York
                                                   individually and on beltalf of )
            Candice Rosado,                        all others similarly siru:1100,
                                       Ploin,iff                                        )
                                          V.                                            )     Civil Acrion No.       I: 19-cv-07228-BMC
   Riverside Panners L.L.C. and NustefBaking Ltd.,                                      )
                                     DeJe11da11I                                        )

                                                     WAIVER OF THE SERVICE OF SUMMONS
To:          Spencer Sheehan
                    (Nome of the p/alnllj/'s allor11eJ• 01· 1111rq,re:.·1mted plai11liJ/)
       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the Conn to you.

             I, or the entity I represent. agree to save the expense of serving a summons and complaint in this case.

         J understand that I, or the entity I represent, •.,ill keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive nny objections to the absence of a summons or of service.

        l also understand that I, or the en1ity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from Januaty 7 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default .iudgmeot will be entered against me or the entity I represent.


                                                                                                                                              party

                   Riverside Partners L.L.C.
          Pri11/td name ofporry waiving servi<e of:mm,non,                                                          Printed 11am,


                                                                                                           J   ?-. S 6 Ue~~'1 s-\r12et , JJ'1,JJ'1 lo~ Ki
                                                                                                                      Address


                                                                                                                   E-mail a,ldress


                                                                                                                  Telepho11e number

                                            Duty to A,•oid Unnccusary E.'tpensn of Scrvln(I a S11mmons
         Rulo 4 of lho Federal Rule$ ofCivil Procedure requires certoin dclcnd11n1s lo cooperate in saving nnnecc:ssary expenses orserving a summons
and complain!. A ddendaut who is local~ in the United Slates and who foils to nmun o signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expcnsc:s of service, unless tbe defmdant shows good cause for the failure.
               ..Good cause" docs not im:lude a belief tbnt the lawsuit is groundless, or tl111t it has be,m brought in an improper vcoue, or 1h11 the court has
Q.C>   jurisdic1ion o,·c:t this matter or over the: defendant or the dc:fi:ndont's property.
        Jf 1hc waivet is signed and rctumcd, you can s1i!I nmke lhese nnd nit other dc:feosc:s and objections, but you c11Mot object lo the absence of
• summons or of service:..
         If you waive: sen•ice. then you must, within the lime specified on the waiver Conn, serve an answer or a motion under Rule 12 on lhe plaintiff
aud me a copy with the c:ourt. Sy signing and returning the wiiiver fonn. you are allowed n1orc: time 10 respond 1h11n if II summon~ bad been sm'ed.
